Citation Nr: 0843743	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  99-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post myocardial infarction with normal coronary arteries, 
evaluated as 10 percent disabling prior to July 3, 2007, and 
as 60 percent disabling from July 3, 2007, forward.

2.  Entitlement to a higher initial evaluation for left knee 
patella dislocation, evaluated as noncompensable prior to 
July 3, 2007, and as 10 percent disabling from July 3, 2007, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that decision, the RO granted 
service connection for status post myocardial infarction with 
normal coronary arteries rated as 10 percent disabling, and 
for left knee patella dislocation rated as noncompensable, 
each effective from April 1, 1998.  After a Board remand in 
July 2006, the RO assigned 60 and 10 percent ratings, 
respectively, effective from July 3, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to the Board's July 2006 remand, the veteran and his 
representative had indicated that the veteran had been 
treated regularly at Winn Community Army Hospital since his 
service discharge in 1998 for both his left knee and his 
heart condition.  The Board remanded the case to the RO in 
July 2006, asking for the records of the veteran's treatment 
from the Winn Army Community Hospital.  Thereafter, the 
RO/AMC requested only hospital reports from Winn from 1998 to 
present, and accordingly received only inpatient treatment 
records.  On remand, the RO/AMC should request the veteran's 
complete records, including outpatient treatment records.  
See Stegall v. West, 11 Vet. App. 268 (1998).

As the case must be remanded for the foregoing reason, any 
recent VA treatment records should be obtained, as well as 
copies of the veteran's insurance physicals.  See VA Form 21-
4138, dated January 26, 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records, including outpatient 
records, from Winn Community Army 
Hospital, dated from March 1998 to 
present.  

2.  Obtain the veteran's complete VA 
treatment records, dated from December 
2004 to present.  

3.  Make arrangements to obtain copies of 
the veteran's insurance physicals, dated 
from March 1998 to present.  

4.  Finally, readjudicate the veteran's 
claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

